Ry the Court.
1. Section 7 of the act of March 24, 3864 (S & S. 324), which gives to parties interested the sight of appeal from the decision of the township trustees in locating drains, ditches, etc., by “the applicants giving written notice thereof to the clerk of such township within five days after the decision of said trustees, and by filing with said clerk a bond,” etc., is to be construed as requiring the bond to be filed within said period of five days, and unless it be so filed the appellate court has no jurisdiction of the appeal.
2. Where the court has no jurisdiction of a cause, it can render no judgment therein for costs, but costs of proceedings in error to reverse a judgment rendered without jurisdiction must be adjudged to the plaintiff in error.

Motion overruled.